In a probate proceeding, the objectants appeal from a decree of the Surrogates Court, Kings County (Bloom, S.), dated April 2, 1986, which granted the petitioner’s motion for judgment during trial as a matter of law, and thereupon admitted the will to probate.
Ordered that the decree is affirmed, with costs payable by the appellants personally.
The decedent, an 89-year-old blind woman, executed a will in an attorney’s office in the presence of three subscribing witnesses. The entire execution of the will was tape-recorded. The tape affirmatively demonstrated the decedent’s testamentary capacity; to wit: she knew the nature and extent of her property; she named the natural objects of her bounty, her children and grandchildren; and she stated her reason for leaving her house to one daughter and providing a $1,000 bequest to each of the others, rather than dividing her estate equally. No evidence of fraud was adduced at trial.
In light of the uncontroverted proof of due execution and the decedent’s testamentary capacity, and the absence of proof that the decedent executed the will as a result of fraud or undue influence, there were no issues to submit to the jury (see, Matter of Walther, 6 NY2d 49; Matter of Flynn, 71 AD2d 891). Mangano, J. P., Thompson, Bracken and Spatt, JJ., concur.